                                                                JS-6

 1
 2
 3
 4
 5
 6
 7
 8
 9                     United States District Court
10                     Central District of California
11
     CARMEN JOHN PERRI,                 Case № 2:18-cv-04773-ODW (PJWx)
12
13             Plaintiff,               ORDER OF DISMISSAL WITH
14                                      PREJUDICE
               v.
15
16   XM WIRELESS, INC; and DOES 1-10,
17
     inclusive,

18             Defendants.
19
20
21
22
23
24
25
26
27
28
 1         The Court, having considered Plaintiff’s Notice of Voluntary Dismissal With
 2   Prejudice Pursuant to Rule 41 of the Federal Rules of Civil Procedure, hereby
 3   dismisses with prejudice Plaintiff’s Complaint in the above-entitled action. Each
 4   party shall bear its own costs and attorneys’ fees. The Court VACATES all dates and
 5   deadlines. The Clerk of the Court shall close the case.
 6
 7
           IT IS SO ORDERED.
 8
 9
           November 7, 2018
10
11
                                  ____________________________________
12                                         OTIS D. WRIGHT, II
13                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                2
